DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 09/29/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-13, 16
Withdrawn claims: 				None
Previously cancelled claims: 		2, 14-15
Newly cancelled claims:			None
Amended claims: 				1, 13, 16
New claims: 					None
Claims currently under consideration:	1, 3-13, 16
Currently rejected claims:			1, 3-13, 16
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dionisi (WO 2017/220511; cited on IDS) as evidenced by Ruiz (Ruiz, L.D., Sheri-Zidenberg-Cherr; “Nutrition and Health Info Sheet: Fat”, 2016, Center for Nutrition in Schools, University of California, Davis).
Regarding claim 1, Dionisi teaches a composition (corresponding to stabilized fat blend) comprising: (a) a second fat component having a saturated fatty acid content below 40% (page 8, lines 19-20).  It teaches that the second fat component having a saturated fatty acid content below 40% is selected from rapeseed oil, corn oil, olive oil, sunflower oil, nut oil, soybean oil, flaxseed oil, and safflower oil (page 8, lines 19-25) which contain unsaturated fatty acids as evidenced by Ruiz (page 1, paragraphs 2-3).  Since unsaturated fatty acids contain allylic hydrogen atoms as evidenced by the Figure on page 1 of Ruiz, Dionisi teaches that its second fat component, which corresponds to the claimed component (a), is a compound comprising an allylic hydrogen atom as claimed.  Dionisi also teaches that the composition comprises: (b) an antioxidant system obtained by an extraction method comprising the steps of (i) contacting an apolar extractant (corresponding to first fat component) with a combination of plant powders (corresponding to micronized antioxidant-containing vegetable material) (page 5, lines 5-15), wherein the combination of plant powders comprises: (1) ginger powder, (2) sage powder, (3) and rosemary powder (page 6, lines 9-10) having a particle size of less than 250 µm (page 5, lines 25-26), which falls within the claimed particle size ranges, wherein the ginger, sage, and rosemary powders each comprise 0-100% of the antioxidant-containing vegetable material used in the composition (page 6, line 12).  The disclosed content range of the ginger, sage, and rosemary powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.   “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, the claim does not require: (i) any amount of the antioxidant system to be in the overall composition; (ii) any actual amounts of the ginger, sage, and rosemary powders to be extracted; (iii) the exclusion of other antioxidants, including the exclusion of ginger, sage, and rosemary powders that exceed the claimed particle size range; (iv) any type of apolar extractant; (v) any time or temperature at which the extraction occurs; (vi) the stability of the overall composition for any period (i.e., antioxidants would have no effect at time = 0 compared to a composition with no antioxidants); or (vii) any amount of the “one or more compounds comprising an allylic hydrogen atom” to be present in the composition.  Therefore, the range of weight ratios disclosed by Dionisi that overlap the claimed weight ratios are sufficiently specific.  Dionisi discloses that the step of contacting an apolar solvent with a combination of plant powders corresponds to step (a) of its disclosed method (page 5, lines 5-11).  Since it also discloses that only its step (b) may be performed under reduced pressure (page 7, line 13), it is presumable that step (a) is performed under ambient pressure as claimed.  Also, it is noted that claim 1 (and its dependents) is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Therefore, claim 1 and its dependents only require the presence of the allylic hydrogen atom and “an antioxidant system” comprising ginger, sage, and rosemary powder.  Even if compounds were not extracted from the powders, a blend of the three powders would still contain the “extraction components” even though they were not extracted.  The claimed particle sizes and ratios do not contribute to the patentability of the claims as they have no effect on the antioxidant system in the overall composition.  
Regarding claim 3, Dionisi teaches the invention as disclosed above in claim 1, including the particles of the ginger powder, sage powder, and rosemary powder have a particle size of less than 250 µm (page 5, lines 25-26), which falls within the claimed particle size range.
Regarding claim 4, Dionisi teaches the invention as disclosed above in claim 1, including the combination of plant powders also comprises pepper powder (page 6, line 9), wherein the particles of the pepper powder have a size of less than 250 µm (page 5, lines 25-26), which falls within the claimed particle size range.
Regarding claim 5, Dionisi teaches the invention as disclosed above in claim 4, including the ginger, sage, rosemary, and pepper powders each comprise 0-100% of the antioxidant-containing vegetable material used in the composition (page 6, line 12).  The disclosed content range of the ginger, sage, rosemary, and pepper powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.
Regarding claim 6, Dionisi teaches the invention as disclosed above in claim 1, including the combination of plant powders also comprises clove powder (page 6, line 8), wherein the particles of the clove powder have a size of less than 250 µm (page 5, lines 25-26), which falls within the claimed particle size range.
Regarding claim 7, Dionisi teaches the invention as disclosed above in claim 6, including the ginger, sage, rosemary, and clove powders each comprise 0-100% of the antioxidant-containing vegetable material used in the composition (page 6, line 12).  The disclosed content range of the ginger, sage, rosemary, and pepper powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.
Regarding claim 8, Dionisi teaches the invention as disclosed above in claim 6, including the ginger, sage, rosemary, pepper, and clove powders each comprise 0-100% of the antioxidant-containing vegetable material used in the composition (page 6, line 12).  The disclosed content range of the ginger, sage, rosemary, and pepper powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.
Regarding claim 9, Dionisi teaches the invention as disclosed above in claim 1, including the apolar extractant is an edible oil (page 8, lines 12-16).
Regarding claim 12, Dionisi teaches a food composition (corresponding to stabilized fat blend) according to claim 1 (page 5, lines 5-15).
Regarding claim 13, Dionisi teaches a method for preparing an antioxidant system (corresponding to a stabilized fat blend), the method comprising the steps of : (i) contacting an apolar extractant (corresponding to first fat component) with a combination of plant powders (corresponding to micronized antioxidant-containing vegetable material) (page 5, lines 5-15).  Dionisi discloses that the step of contacting an apolar solvent with a combination of plant powders corresponds to step (a) of its disclosed method (page 5, lines 5-11).  Since it also discloses that only its step (b) may be performed under reduced pressure (page 7, line 13), it is presumable that step (a) is performed under ambient pressure as claimed.  Dionisi teaches that the combination of plant powders comprises: (1) ginger powder, (2) sage powder, (3) and rosemary powder (page 6, lines 9-10) having a particle size of less than 250 µm (page 5, lines 25-26), which falls within the claimed particle size ranges, wherein the ginger, sage, and rosemary powders each comprise 0-100% of the antioxidant-containing vegetable material used in the composition (page 6, line 12).  The disclosed content range of the ginger, sage, and rosemary powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.  “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, the claim does not require: (i) any amount of the antioxidant system to be in the overall composition; (ii) any actual amounts of the ginger, sage, and rosemary powders to be extracted; (iii) the exclusion of other antioxidants, including the exclusion of ginger, sage, and rosemary powders that exceed the claimed particle size range; (iv) any type of apolar extractant; (v) any time or temperature at which the extraction occurs; (vi) the stability of the overall composition for any period (i.e., antioxidants would have no effect at time = 0 compared to a composition with no antioxidants); or (vii) any amount of the “one or more compounds comprising an allylic hydrogen atom” to be present in the composition.  Therefore, the range of weight ratios disclosed by Dionisi that overlap the claimed weight ratios are sufficiently specific.

Claims 1, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aeschbach (US 5,585,130; previously cited) as evidenced by Ruiz (Ruiz, L.D., Sheri-Zidenberg-Cherr; “Nutrition and Health Info Sheet: Fat”, 2016, Center for Nutrition in Schools, University of California, Davis).
Regarding claim 1, Aeschbach teaches a composition (corresponding to protected fat) (col. 4, line 1) comprising (a) animal or vegetable fat containing unsaturated fatty acids (col. 2, lines 29-31).  Since Aeschbach teaches that component (a) contains unsaturated fatty acids and unsaturated fatty acids contain allylic hydrogen atoms as evidenced by the Figure on page 1 of Ruiz, Aeschbach teaches that component (a) is a compound comprising an allylic hydrogen atom as claimed.  It also teaches that the composition comprises: (b) an antioxidant system (corresponding to vegetable material containing antioxidants) (col. 2, lines 10-11) obtained by an extraction method comprising the steps of (i) contacting an apolar extractant (corresponding to animal or vegetable fat containing unsaturated fatty acids) (col. 2, lines 29-31) with a combination of plant powders (corresponding to finely ground vegetable material) (col. 2, lines 20-21) to prepare an extract (col. 1, line 54-56), wherein the combination of plant powders comprises: (1) ginger powder, (2) sage powder, (3) and rosemary powder, wherein the ginger, sage, and rosemary powders are present in the composition in an amount of 0-100% of the starting vegetable material (col. 2, lines 11-14); and (ii) separating the extract from at least part of the residue of the plant powders (col. 3, lines 22-24).  The disclosed content range of the ginger, sage, and rosemary powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.  “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, the claim does not require: (i) any amount of the antioxidant system to be in the overall composition; (ii) any actual amounts of the ginger, sage, and rosemary powders to be extracted; (iii) the exclusion of other antioxidants, including the exclusion of ginger, sage, and rosemary powders that exceed the claimed particle size range; (iv) any type of apolar extractant; (v) any time or temperature at which the extraction occurs; (vi) the stability of the overall composition for any period (i.e., antioxidants would have no effect at time = 0 compared to a composition with no antioxidants); or (vii) any amount of the “one or more compounds comprising an allylic hydrogen atom” to be present in the composition.  Therefore, the range of weight ratios disclosed by Aeschbach that overlap the claimed weight ratios are sufficiently specific. Since Aeschbach discloses that pressure is applied to the apolar extractant and plant powders after they have been in contact with one another (column 2, lines 60-64), it discloses that the step of contacting the apolar extractant with the plant powders is performed at ambient pressure as claimed.   Although Aeschbach teaches that the plant material is finely ground (col. 2, lines 20-21) and that the vegetable material containing antioxidants protects fat against oxidation by directly contacting the fat with the vegetable material (col. 1, lines 14-17), it does not teach the particle sizes of the ginger, sage, and rosemary powders to be less than 800 µm, less than 500 µm, and less than 500 µm, respectively.  However, it is noted that claim 1 (and its dependents) is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Therefore, claim 1 and its dependents only require the presence of the allylic hydrogen atom and “an antioxidant system” comprising ginger, sage, and rosemary powder.  Even if compounds were not extracted from the powders, a blend of the three powders would still contain the “extraction components” even though they were not extracted.  The claimed particle sizes and ratios do not contribute to the patentability of the claims as they have no effect on the antioxidant system in the overall composition.    
Regarding claim 10, Aeschbach teaches the invention as disclosed above in claim 1, including the extract is separated from the residue of the plant powders after at least one hour (col. 3, lines 20-22), which falls within the claimed range.   However, per the product-by-process analysis described in the rejection of claim 1 above, the extraction time recited by claim 10 is not actually required by the claims. 
Regarding claim 11, Aeschbach teaches the invention as disclosed above in claim 1, including known extraction methods include converting the extractants into a powder form or into more viscous liquids (col. 1, lines 27-29), which means that concentrating the extract by at least partially removing the apolar extractant from the extract is known in the art.  However, per the product-by-process analysis described in the rejection of claim 1 above, the extraction method and its associated steps are not actually required by the claims.
Regarding claim 16, Aeschbach teaches a composition (corresponding to protected fat) (col. 4, line 1) comprising (a) animal or vegetable fat containing unsaturated fatty acids (col. 2, lines 29-31).  Since Aeschbach teaches that component (a) contains unsaturated fatty acids and unsaturated fatty acids contain allylic hydrogen atoms as evidenced by the Figure on page 1 of Ruiz, Aeschbach teaches that component (a) is a compound comprising an allylic hydrogen atom as claimed.  It also teaches that the composition comprises: (b) an antioxidant system (corresponding to vegetable material containing antioxidants) (col. 2, lines 10-11) obtained by an extraction method comprising the steps of (i) contacting an apolar extractant (corresponding to animal or vegetable fat containing unsaturated fatty acids) (col. 2, lines 29-31) with a combination of plant powders (corresponding to finely ground vegetable material) (col. 2, lines 20-21) to prepare an extract (col. 1, line 54-56), wherein the combination of plant powders comprises: (1) ginger powder, (2) sage powder, (3) and rosemary powder, wherein the ginger, sage, and rosemary powders are present in the composition in an amount of 0-100% of the starting vegetable material (col. 2, lines 11-14); and (ii) separating the extract from at least part of the residue of the plant powders (col. 3, lines 22-24).  The disclosed content range of the ginger, sage, and rosemary powders includes amounts that would provide weight ratios that overlap the claimed weight ratio range.  “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, the claim does not require: (i) any amount of the antioxidant system to be in the overall composition; (ii) any actual amounts of the ginger, sage, and rosemary powders to be extracted; (iii) the exclusion of other antioxidants, including the exclusion of ginger, sage, and rosemary powders that exceed the claimed particle size range; (iv) any type of apolar extractant; (v) any time or temperature at which the extraction occurs; (vi) the stability of the overall composition for any period (i.e., antioxidants would have no effect at time = 0 compared to a composition with no antioxidants); or (vii) any amount of the “one or more compounds comprising an allylic hydrogen atom” to be present in the composition.  Therefore, the range of weight ratios disclosed by Aeschbach that overlap the claimed weight ratios are sufficiently specific.  Since Aeschbach discloses that pressure is applied to the apolar extractant and plant powders after they have been in contact with one another (column 2, lines 60-64), it discloses that the step of contacting the apolar extractant with the plant powders is performed at ambient pressure as claimed.  Although Aeschbach teaches that the plant material is finely ground (col. 2, lines 20-21) and that the vegetable material containing antioxidants protects fat against oxidation by directly contacting the fat with the vegetable material (col. 1, lines 14-17), it does not teach the particle sizes of the ginger, sage, and rosemary powders to be less than 800 µm, less than 500 µm, and less than 500 µm, respectively.  However, it is noted that claim 16 is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Therefore, claim 16 only requires the presence of the allylic hydrogen atom and “an antioxidant system” comprising ginger, sage, and rosemary powder and the claimed particle sizes and ratios do not contribute to the patentability of the claim.

Double Patenting
Claims 1, 12, 13, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, and 13 of co-pending Application No. 16/978,204 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1, 10, 11, and 13 require limitations of instant claims 1, 12, 13, and 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 3-9, 12, and 13 over Dionisi; claims 1, 10-11, and 16 over Aeschbach: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that neither Dionisi nor Aeschbach disclose “compounds comprising an allylic hydrogen atom” as disclosed in claims 1 and 16 and, as such, both references fail to anticipate claims 1, 3-12, and 16 (Applicant’s Remarks, page 5, paragraphs 3-7).
However, as stated above in the rejection of claim 1, Dionisi teaches that its second fat component having a saturated fatty acid content below 40% (which corresponds to the claimed component (a)) is selected from rapeseed oil, corn oil, olive oil, sunflower oil, nut oil, soybean oil, flaxseed oil, and safflower oil (page 8, lines 19-25) which contain unsaturated fatty acids as evidenced by Ruiz (page 1, paragraphs 2-3).  Since unsaturated fatty acids contain allylic hydrogen atoms as evidenced by the Figure on page 1 of Ruiz, Dionisi teaches that its second fat component is a compound comprising an allylic hydrogen atom as claimed.  As stated above in the rejections of claims 1 and 16, Aeschbach teaches that component (a) is animal and vegetable fats containing unsaturated fatty acids.  Since unsaturated fatty acids contain allylic hydrogen atoms as evidenced by the Figure on page 1 of Ruiz, Aeschbach teaches that component (a) is a compound comprising an allylic hydrogen atom as claimed.
Applicant argued that neither Dionisi nor Aeschbach disclose an antioxidant system obtained by an extraction method which includes a step of contacting an apolar extractant with a combination of ginger, sage, and rosemary plant powders at ambient pressure as now required by amended claims 1, 13, and 16.  Applicant stated that Aeschbach requires pressing the apolar extractant and plant powders at high pressure while Dionisi states that a reduced pressure or inert gas ban be used (Applicant’s Remarks, page 5, paragraph 8 – page 6, paragraph 2).
However, as stated above in the rejection of claims 1  and 13 over Dionisi, Dionisi discloses that the plant powders are contacted with the apolar extractant (corresponding to step (a) on page 5, lines 5-11) and that the step of contacting an apolar solvent with a combination of plant powders corresponds to step (a) of its disclosed method (page 5, lines 5-11).  Since it also discloses that only its step (b) may be performed under reduced pressure (page 7, line 13), it is presumable that step (a) is performed under ambient pressure as claimed.  As stated above in the rejection of claims 1 and 16 over Aeschbach, Aeschbach discloses that pressure is applied to the apolar extractant and plant powders after they have been in contact with one another (column 2, lines 60-64).  Therefore, it discloses that the step of contacting the apolar extractant with the plant powders is performed at ambient pressure as claimed.  Also, it is noted that claims 1 and 16 are product-by-process claims and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Therefore, claims 1 and 16 only require the presence of the allylic hydrogen atom and “an antioxidant system” comprising ginger, sage, and rosemary powder.
Applicant amended the claims so that all independent claims require the antioxidant system to be obtained by the recited extraction method.  Applicant stated that the additional data shows that the resulting product is a better antioxidant system due to the specific processing steps which differ from those recited in the cited prior art.  Applicant argued that the Office Action’s statement that “claim 13 merely requires a method for preparing a composition containing ginger, sage, and rosemary and does not require the composition to have any particular effect” is incorrect.  Applicant stated that the supplementary experimental data previously submitted in Appendix A of the response dated 02/15/2022 showed an unexpected net antioxidative effect that is greater than the sum of the antioxidative effect of the individual components. Applicant argued that Aeschbach and Dionisi each disclose a compound in which one or all of ginger, sage, and rosemary are absent and there is no disclosure in either reference in which all three plant powders are used together.  Applicant stated that the claimed ratios of plant powders were shown to be critical and result in synergy in the additional data provided in the last response.  Applicant stated that the structure implied by the process steps should be considered when assessing the patentability of the product-by-process claims, especially where the product can only be defined by the process steps by which the product is made.  Applicant argued that the process steps of contacting an apolar extract[ant] with a specific combination of plant powders of specific particle sizes in an specific ratio at ambient pressure should be considered in determining patentability as it imparts the distinctive structural characteristics to the final product (Applicant’s Remarks, page 6, paragraph 1; page 6, paragraph 3- page, 7, paragraph 4).
However, in response to the assertion that Aeschbach and Dionisi each disclose a compound in which one or all of ginger, sage, and rosemary are absent and there is no disclosure in either reference in which all three plant powders are used together, each of these references teaches amounts of ginger, sage and rosemary which overlap the claimed ratio.  “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  MPEP 2131.03(II).  In the present case, the independent claims do not require: (i) any amount of the antioxidant system to be in the overall composition; (ii) any actual amounts of the ginger, sage, and rosemary powders to be extracted; (iii) the exclusion of other antioxidants, including the exclusion of ginger, sage, and rosemary powders that exceed the claimed particle size range; (iv) any type of apolar extractant; (v) any time or temperature at which the extraction occurs; (vi) the stability of the overall composition for any period (i.e., antioxidants would have no effect at time = 0 compared to a composition with no antioxidants); or (vii) any amount of the “one or more compounds comprising an allylic hydrogen atom” to be present in the composition.  Therefore, the Dionisi and Aeschbach references disclose the claimed weight ratio with “sufficient specificity”.  In response to Applicant’s assertion that the claimed ratios of plant powders were shown to be critical and result in synergy in the supplementary data provided in Appendix A of Applicant’s response filed 02/15/2022, it is noted that synergy between anti-oxidants ([0007]) and between anti-oxidants from Labiatae (which includes rosemary and sage) and antimicrobials ([0018]) and their usage for preventing oxidation of food ([0005]) are known in the art, as disclosed by Coyne (US 2007/0104809; previously cited).  This disclosure means that a composition comprising members of the Labiatae family showing an enhanced antioxidant synergy when compared to compositions not comprising members of the Labiatae family is expected and Applicant’s assertion regarding the synergistic effect being unexpected is not supported.  In response to the assertion that the process steps of contacting an apolar extractant with a specific combination of plant powders of specific particle sizes in an specific ratio at ambient pressure should be considered in determining patentability as it imparts the distinctive structural characteristics to the final product, the independent claims do not require the antioxidant system or overall composition comprising the antioxidant system to have any particular structural characteristics.  Furthermore, as previously stated, the independent claims are so broad as to not require (i) any amount of the antioxidant system to be in the overall composition; (ii) any actual amounts of the ginger, sage, and rosemary powders or any particular compounds from the ginger, sage, and rosemary powders to be extracted; (iii) the exclusion of other antioxidants, including the exclusion of ginger, sage, and rosemary powders that exceed the claimed particle size range; (iv) any specific type of apolar extractant; (v) any time or temperature at which the extraction occurs; (vi) the stability of the overall composition for any period (i.e., antioxidants would have no effect at time = 0 compared to a composition with no antioxidants); or (vii) any amount of the “one or more compounds comprising an allylic hydrogen atom” to be present in the composition. Therefore, Applicant’s assertion regarding the recited process imparting distinctive structural characteristics to the final product is not supported.  Since the prior art has been shown to teach all features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1, 3-13, and 16 are maintained as written herein.

Double Patenting Rejections – claims 1, 12, and 13 over claims 1, 10, 11, and 13 of co-pending Application No. 16/978,204: Applicant deferred the filing of a Terminal Disclaimer until such time that the present application is indicated to be allowable (Applicant’s Remarks, page 7, paragraph 6).
The double patenting rejection is maintained as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791